DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an amended final office action for application Serial No. 16/315,142 filed on 06/22/2021. Claims 1-45 have been examined and fully considered.
Claims 1, 8, 18, 19, 24, 26, 36, and 42 have been amended.
Claims 1-45 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 06/22/2021, with respect to the rejection(s) of claim(s) 1, 19, 36 and 42 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pasko et al. (US-2015/0336668).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title
	Claim 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method performed by a computing system for identifying a travel direction that avoids objects for traveling from a current location to a target, the method comprising: 	receiving locations of objects; 
for each a plurality of sub-volumes of a transit volume adjacent to the current location, calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume and deviation of a sub-volume direction from a target direction, the distance based on the current location and the location of the object, the sub-volume direction being a direction of the sub-volume path from the current location to the sub-volume and the target direction being the direction from the current location to the target; 
selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion; and 
designating the travel direction to be along the sub-volume path of the selected sub-volume.	
The examiner submits that the foregoing bolded limitation(s) constitute a “mental processes”, and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers where the computer system for identifying a travel direction that avoids objects for traveling from a current location to a target.  
For example, “receiving locations of objects; for each a plurality of sub-volumes of a transit volume adjacent to the current location, calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume and deviation of a sub-volume direction from a target direction, the distance based on the current location and the location of the object, the sub-volume direction being a direction of the sub-volume path from the current location to the sub-volume and the target direction being the direction from the current location to the target; selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion; and designating the travel direction to be along the sub-volume path of the selected sub-volume” are limitations that can be done by generic computer system.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
A method performed by a computing system for identifying a travel direction that avoids objects for traveling from a current location to a target, the method comprising: 	receiving locations of objects; 
for each a plurality of sub-volumes of a transit volume adjacent to the current location, calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume and deviation of a sub-volume direction from a target direction, the distance based on the current location and the location of the object, the sub-volume direction being a direction of the sub-volume path from the current location to the sub-volume and the target direction being the direction from the current location to the target; 
selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion; and 
designating the travel direction to be along the sub-volume path of the selected sub-volume.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of the computer system, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, the computer system is recited a high-level of generality (i.e., computing system for identifying a travel direction on a route to avoid the obstacles for traveling from a current location to a target) to apply the exception using generic components.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mapping platform amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 2-18 recite the limitations that further elaborates on the abstract idea present in claim 1 and claims 2-18 are rejected for reason(s) stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US-10,956,980) in view of Levy et al. (US-2016/0140851) and further view of Pasko et al. (US-2015/0336668).
	Regarding claim 1, Flick discloses a method performed by a computing system (see at least col. 6, lines 55-59, (v) transmitting the collected sensor data to a user computing device associated with the coverage area for review) for identifying a travel direction that avoids objects for traveling from a current location to a target (see at least col. 5, lines 17-20, the drone may update the navigation path based upon the detected obstacles and the navigation data before adjusting the movement of the drone), the method comprising: 
	receiving locations of objects (see at least col. 8, lines 32-35, The navigation data may include, for example, a map of the geographical region, obstacles within the region, and/or location data).
	Flick does not explicitly disclose in combination with claim as whole
	for each of a plurality of sub-volumes of a transit volume adjacent to the current location, 		calculating a transit score based on distance to an object along a sub-volume path 			from the current location through the sub-volume and deviation of a sub-volume 			direction from a target direction, the distance based on the current location and the 		location of the object, the sub-volume direction being a direction of the sub-			volume path from the current location to the sub-volume and the target direction 			being the direction from the current location to the target; 
	selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion; and 
	designating the travel direction to be along the sub-volume path of the selected 		sub-volume.
	However, in the same field of endeavor, Levy teaches
	for each of a plurality of sub-volumes of a transit volume (see at least Para. [0082], lines 1-7, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes. The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution, and/or depending on the density of different object types within the airspace) adjacent to the current location (see at least Para. [0089], lines 1-4, Zones containing dynamic object(s) may be assigned a dynamic score representing the risk of flight through the zone when the drone is flying through the zone or expected to fly through the zone ***Examiner interprets that the zones is example of a plurality of sub-volumes that adjacent to the current location of the drone), calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume (see at least Para. [0011], calculating a total risk of flight of the flight plan through the geographical air space based on the flight risk map, the total risk of flight calculated based on the flight safety scores of respective zones of the geographical air space within the flight plan***Examiner interprets the total risk flight plans is example of transit score based on distance to an object along a sub-volume path are the safety scores zone of the air space) and deviation of a sub-volume direction from a target direction (see at least Para. [0011], comparing the total low risk of the flight plan to a predefined total risk threshold to approve or deny the flight plan; and providing an alternative calculated flight route having a total risk below the threshold, when the flight plan is denied), the distance based on the current location and the location of the object (see at least Para. [0172], The server may receive flight plans of drones, current location of drones, and/or expected location of drones, within the air space. The server analyzes the data to identify a risk of collision between two or more of the drones, for example, due to a crossover of flight paths, and/or a faster drone travelling behind a slower drone. The risk of collision may be calculated based on a distance between two drones currently or scheduled to be smaller than a predefined threshold), the sub-volume direction being a direction of the sub-volume path from the current location to the sub-volume and the target direction being the direction from the current location to the target (see at least Para. [0117], lines 4-8, The pre-approved flight plan may be based on the evaluated flight data, for example, taking into consideration parameters such as the current location of the drone, the target destination, and drone performance capabilities); 
	selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion (see at least Para. [0083], The Zones may be selected to include one type of object. The zones may be selected to include a dominant type of object, for example, when power lines exist on a mountain, flight may be generally prevented by the mountain irrespectively of whether or not there are power lines); and 
	designating the travel direction to be along the sub-volume path of the selected sub-volume (see at least Para. [0085], lines 1-5, a flight safety score is assigned to each respective Zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Flick and combine for each of a plurality of sub-volumes of a transit volume adjacent to the current location, calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume and deviation of a sub-volume direction from a target direction, the distance based on the current location and the location of the object, the sub-volume direction being a direction of the sub-volume path from the current location to the sub-volume and the target direction being the direction from the current location to the target; selecting a sub-volume based on the transit score of the sub-volume and based on the sub-volume path satisfying a clearance criterion; and 
designating the travel direction to be along the sub-volume path of the selected sub-volume as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	However, in addition and in the alternative, Pasko teaches
	calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume (see at least Para. [0052], lines 13-21, UAV platform 230 may calculate a score for each of the flight paths based on the factors and the assigned weights. In some implementations, UAV platform 230 may rank the flight paths based on the scores (e.g., in ascending order, descending order, etc.), and may select the most efficient flight path based on the ranked flight paths. For example, assume that UAV platform 230 assigns a weight of 0.3 to the travel time, a weight of 0.9 to the travel distance, a weight of 0.4 to the power needed, a weight of 0.1 to the weather information, a weight of 0.2 to the air traffic information, a weight of 0.5 to the obstacle information***Examiner interprets that reference teaches that a transit score is determined by a weighed factors where in case is assigned by a weight of 0.9 to the travel distance) and deviation of a sub-volume direction from a target direction (see at least Para. [0048], lines 16-19, UAV platform 230 may not alter the altitude of the most efficient flight path, but may change the most efficient flight path to avoid the one or more buildings; and Para. [0052], lines 22-30, Further, assume that UAV platform 230 determines three flight paths (e.g., A, B, and C) between the origination location and the destination location based on the assigned weights, and calculates a score of 0.8 for flight path A, a score of 0.6 for flight path B, and a score of 0.7 for flight path C. UAV platform 230 may rank the flight paths based on the scores (e.g., as A, C, and B), and may select flight path A as the most efficient flight path based on the ranking (e.g., since flight path A has the greatest score)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method performed by a computing system as taught by Flick in view Levy and combine calculating a transit score based on distance to an object along a sub-volume path from the current location through the sub-volume and deviation of a sub-volume direction from a target direction as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the UAV platform may calculate flight paths from location A to location B based on the other information, and may select a most efficient flight path from the calculated flight paths (Para. [0011], lines 11-14).
	Regarding claim 2, the combination of Flick, Levy and Pasko teaches the method of claim 1. Flick teaches wherein the current location is a location of an unmanned aerial vehicle ("UAV") (see at least col.8, lines 32-35, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques) traveling to the target (col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…
	Flick does not explicitly teach:
	…the transit volume is a rectangular cuboid in front of the direction of travel of the UAV. 
	However, in the same field of endeavor, Levy teaches:
	…the transit volume is a rectangular cuboid in front of the direction of travel of the UAV (see at least Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of  Flick, Levy and Pasko and combine …the transit volume is a rectangular cuboid in front of the direction of travel of the UAV as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 3, the combination of Flick, Levy and Pasko teaches the method of claim 2. Flick does not explicitly teach wherein the sub-volumes are cubes.  
	However, in the same field of endeavor, Levy teaches:
	wherein the sub-volumes are cubes (see at least Para. [0082], lines 2-5, the zones are geometric volumes, for example, cubes. The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 2 as taught in the combination of Flick, Levy and Pasko and combine wherein the sub-volumes are cubes as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 4, the combination of Flick, Levy and Pasko teaches the method of claim 2, however, Flick further teaches where the method comprising instructing the UAV to proceed in the travel direction (see at least col. 21, lines 56-60, the computer-executable instructions may cause the processor to detect a triggering activity associated with a first zone of the zones; determine a navigation path to the first zone; travel to the first zone based upon the determined navigation path).  
	Regarding claim 5, the combination of Flick, Levy and Pasko teaches the method of claim 2. Flick teaches wherein the UAV is at the origin of a UAV coordinate system that is aligned with the orientation of the UAV (see at least col. 8, lines 48-54, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques along with known GPS coordinate information received from home-mounted sensors, and/or other ranging and bearing determination techniques),…  
	Flick does not explicitly teach:
	… the direction of travel of the UAV is along a y-axis, and the rectangular cuboid extends a distance along the positive x-, y-, and z-axes and along the negative x- and z-axes.
	However, in the same field of endeavor, Levy teaches:
	…the direction of travel of the UAV is along a y-axis (see at least Para. [0141], lines 1-3, At 602, real time flight parameters are transmitted from the drone to the central control server, for example, direction of flight (e.g., in three dimensions)), and the rectangular cuboid extends a distance along the positive x-, y-, and z-axes and along the negative x- and z-axes (Para. [0082], lines 2-6, the zones are geometric volumes, for example, cubes. The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 2 as taught in the combination of Flick, Levy and Pasko and combine … the direction of travel of the UAV is along a y-axis, and the rectangular cuboid extends a distance along the positive x-, y-, and z-axes and along the negative x- and z-axes as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 6, the combination of Flick, Levy and Pasko teaches the method of claim 2. Flick further teaches comprising receiving an indication of the current location (see at least col. 8, lines 35-39, drone 110 may be identifiable by navigation system 112 during scanning and navigation system 112 may transmit navigation data include the location of drone 110 relative to the geographic region and/or coverage area 10) and…
	Flick does not explicitly teach:
	 …the current orientation of the UAV within a fixed coordinate system. 
	However, in the same field of endeavor, Levy teaches:
	…the current orientation of the UAV within a fixed coordinate system (see at least Para. [0141], lines 1-3, At 602, real time flight parameters are transmitted from the drone to the central control server, for example, direction of flight (e.g., in three dimensions)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 2 as taught in the combination of  Flick, Levy and Pasko and combine …the current orientation of the UAV within a fixed coordinate system as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 8, the combination of Flick, Levy and Pasko teaches the method of claim 1.  Flick does not teach wherein the transit score for at least one sub-volume increases as the distance to a closest object increases and as the angle between the sub-volume direction for the sub-volume and the target direction decreases.
	However, in the same field of endeavor, Levy teaches
	 wherein the transit score for at least one sub-volume increases (see at least Para. [0090], lines 1-5, Zones containing static object(s) may be assigned a static score. The static score may represent the risk of flight through the zone, to keep the drone away from the static object. For example, the risk of flight may increase closer to the object) as the distance to a closest object increases and as the angle between the sub-volume direction for the sub-volume and the target direction decreases (see at least Para. [0090], the risk of flight may increase closer to the object. For example, zone 1124 contains residential buildings. The score may represent a low risk of flight at 100 meters and further away from the buildings, increasing (e.g., gradually, exponentially, continuously, and/or step-wise) in closer proximity to the building).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Flick, Levy and Pasko and combine wherein the transit score for at least one sub-volume increases as the distance to a closest object increases and as the angle between the sub-volume direction for the sub-volume and the target direction decreases as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 9, the combination of Flick, Levy and Pasko teaches the method of claim 1.  Flick does not explicitly teach wherein the selecting of the sub-volume comprises selecting the sub-volume with the highest transit score and wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance.
	However, in the same field of endeavor, Levy teaches:
	wherein the selecting of the sub-volume comprises selecting the sub-volume (see at least Para. [0083], The zones may be selected to include one type of object. The zones may be selected to include a dominant type of object, for example, when power lines exist on a mountain, flight may be generally prevented by the mountain irrespectively of whether or not there are power lines) with the highest transit score and wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance (see at least Para. [0133], lines 3-10, one or more routes are selected from the subset of safe and/or pre-approved flights. The most optimal routes may be selected, for example, based on an optimization of total flight risk and total flight length. For example, shorter flight paths being preferred over long flight paths when risk is similar. For example, longer flight paths being preferred over shorter flight paths when risk of the shorter flight is higher than risk of the longer flight).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Flick, Levy and Pasko and combine wherein the selecting of the sub-volume comprises selecting the sub-volume with the highest transit score and wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 11, the combination of Flick, Levy and Pasko teaches the method of claim 1. Flick teaches
wherein the current location is a location (see at least col.8, lines 32-35, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques) of an unmanned underwater vehicle ("UUV") (see at least col.7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)) traveling to the target (see at least col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…
	Flick does not mention 
	the transit volume is in front of the direction of travel of the UUV. 
	However, in the same field of endeavor, Levy teaches:
	…the transit volume is in front of the direction of travel (see at least Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes)...
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Flick, Levy and Pasko and combine …the transit volume is in front of the direction of travel… as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 12, the combination of Flick, Levy and Pasko teaches the method of claim 1. Flick further teaches wherein the current location is a location of an unmanned ground vehicle ("UGV") (see at least col.8, lines 32-35, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such   as by using triangulation techniques; and col. 17, lines 61-63, The autonomous drone may be an unmanned, autonomous aerial vehicle or an unmanned, autonomous land-based robotic rover) traveling to the target (see at least col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…	
	Flick does not explicitly teach …the transit volume is in front of the direction of travel…
	However, in the same field of endeavor, Levy teaches:
	…the transit volume is in front of the direction of travel (see at least Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Flick, Levy and Pasko and combine …the transit volume is in front of the direction of travel… as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 16, the combination of Flick, Levy and Pasko teaches the method of claim 1.  Flick further teaches wherein the current location is a location of a free-moving robotic system (see at least col. 7, lines 33-34, Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot); and col.8, lines 32-35, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques; ) traveling to the target (col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…
	Flick does not explicitly teach:
	…the transit volume is in front of the direction of travel of the free-moving robotic system. 
	However, in the same field of endeavor, Levy teaches:
	…the transit volume is in front of the direction of travel of the free-moving robotic system (Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Flick, Levy and Pasko and combine …the transit volume is a rectangular cuboid in front of the direction of travel of the UAV…the transit volume is in front of the direction of travel of the free-moving robotic system as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 18, the combination of Flick, Levy and Pasko teaches the method of claim 1. Flick does not explicitly teach wherein at least one of the objects is moving.
	However, in the same field of endeavor, Levy teaches:
	wherein at least one of the objects is moving (see at least Para. [0089], lines 1-4, Zones containing dynamic object(s) may be assigned a dynamic score representing the risk of flight through the zone when the drone is flying through the zone or expected to fly through the zone). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Flick, Levy and Pasko and combine wherein at least one of the objects is moving as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Levy and Pasko as applied to claim 1 above, and further in view of Kohn-Rich (US-2016/0210863).
	Regarding claim 7, the combination of Flick, Levy and Pasko teaches the method of claim 1. Neither Flick nor Levy or Pasko explicitly teach wherein the distance to objects is calculated based on a Euclidean or Manhattan metric.  
	However, in the same field of endeavor, Kohn-Rich teaches:
	wherein the distance to objects is calculated based on a Euclidean or Manhattan metric (see at least Para. [0095], lines 10-11, Signed Euclidean distance is used as a measure of how close are objects in space).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Flick, Levy and Pasko and combine wherein the distance to objects is calculated based on a Euclidean or Manhattan metric as taught by Kohn-Rich. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the distance of objects in the travel path based on the accuracy of Euclidean metric.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Levy and Pasko as applied to claim 9 above, and further in view of Suzuki et al. (US-2017/0088130).
	Regarding claim 10, the combination of Flick, Levy and Pasko teaches the method of claim 9. Neither Flick nor Levy or Pasko explicitly teach wherein when no sub-volume satisfies the clearance distance, the clearance distance is reduced.
	However, in the same field of endeavor, Suzuki teaches:
	wherein when no sub-volume satisfies the clearance distance, the clearance distance is reduced (see at least Para. [0074], lines 6-9, the default set distance is set to be variable as needed, for instance, depending on the vehicle speed and set to have a great margin to the distance necessary for avoiding contact with an obstacle).
  	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Flick, Levy and Pasko and combine wherein when no sub-volume satisfies the clearance distance, the clearance distance is reduced as taught by Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to convey an obstacle within a detection distance based on output signals of clearance sonars installed in a front portion and rear portion of the vehicle improving the accuracy for specifying a non-stationary object (Para. [0004]).	
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Levy and Pasko as applied to claims 1 and 16 above, and further in view of Linnell et al. (US-2015/0336269).
	Regarding claim 13, the combination of Flick, Levy and Pasko teaches the method of claim 1. Neither Flick nor Levy or Pasko explicitly teach wherein the current location is a location of an end effector of a robot manipulator being manipulated to move the end effector to the desired location for performing a task.  
	However, in same field of endeavor, Linnell teaches:
	wherein the current location is a location of an end effector of a robot manipulator being manipulated to move the end effector (see at least Para. [0050], lines 5-8, movements of a physical robot within the physical world may be used to drive the current position of a corresponding virtual robot in real time) to the desired location for performing a task (see at least Para. [0064], lines 2-7, the gripper 206 may be placed at end effector 204 of the robotic aim 202. The gripper 206 may be used for various functions during a building process. Such as picking up objects or parts, moving objects or parts, holding objects or parts, and/or placing objects or parts).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Flick, Levy and Pasko and combine wherein the current location is a location of an end effector of a robot manipulator being manipulated to move the end effector to the desired location for performing a task as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
	Regarding claim 14, the combination of Flick, Levy and Pasko teaches the method of claim 16. Neither Flick nor Levy or Pasko explicitly teach wherein the task is placing a part during production of a product. 
	However, the pertinent art, Linnell teaches:
	wherein the task is placing a part during production of a product (see at least Para. [0064], lines 2-7, the gripper 206 may be placed at end effector 204 of the robotic aim 202. The gripper 206 may be used for various functions during a building process. Such as picking up objects or parts, moving objects or parts, holding objects or parts, and/or placing objects or parts).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 16 as taught in the combination of  Flick, Levy and Pasko and combine wherein the task is placing a part during production of a product as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
	Regarding claim 15, the combination of Flick, Levy and Pasko teaches the method of claim 16.  Neither Flick nor Levy or Pasko explicitly teach wherein the task is picking up a part during production of a product.
	However, in the same field of endeavor, Linnell teaches:
	wherein the task is picking up a part during production of a product (see at least Para. [0064], lines 2-7, the gripper 206 may be placed at end effector 204 of the robotic aim 202. The gripper 206 may be used for various functions during a building process. Such as picking up objects or parts, moving objects or parts, holding objects or parts, and/or placing objects or parts).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 16 as taught in the combination of Flick, Levy and Pasko and combine wherein the task is picking up a part during production of a product as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Levy and Pasko as applied to claim 1 above, and further in view of Kokkeby et al. (US-2010/0042269).
	Regarding claim 17, the combination of Flick, Levy and Pasko teaches the method of claim 1. Neither Flick nor Levy or Pasko explicitly teach wherein the target is moving.  
	However, in the same field of endeavor, Kokkeby teaches:
	wherein the target is moving (see at least Para. [0024], lines 2-4, an unmanned air vehicle (UAV) continuously to observe stationary targets and track moving targets).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of  Flick, Levy and Pasko and combine wherein the target is moving as taught by Kokkeby. One of ordinary skill in the art would have been motivated to make this modification in order to maintain tracking and positive identification of a moving target (Para. [0005], lines 4-5).
Claims 19 and 22, 29-31 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick (US- 10,956,980) in view of Ell et al. (US 2017/0301250), and further in view of Pasko et al. (US-2015/033666).
	Regarding claim 19, (Currently Amended) Flick discloses a control system (see at least col. 8, lines 66-67, a controller 130 in communication with drone 110 and/or user computing device 116) for autonomously guiding an autonomous vehicle ("AV") to a target (see at least col. 10, lines 54-56, user computing device 116 may be configured to transmit control inputs to drone 110 to navigate drone 110 through coverage area 10 manually), the control system comprising: 
	a sensor array mounted on the AV for transmitting signals from a transmitter and receiving at receivers return signals (see at least col. 4, lines 20-24, a drone may be an unmanned vehicle configured to travel autonomously, semi-autonomously, and/or manually based upon data collected by the drone and/or control signals received from other computing devices. The drone may include one or more sensors) … in a sensor field adjacent to the AV (see at least col. 8, lines 4-6, drone 110 may be configured to detect objects, and alter or update a travel path of drone 110 to avoid the detected objects; col. 30, lines 39-43, a real-time obstacle avoidance technique (that detects obstacles and automatically routes the autonomous drone around the obstacles, such as by maintain a certain distance between the autonomous drone and the obstacles));
	an object detection system (see at least col. 8, line 2, object detector 126) …; and 
	a controller system (see at least col. 8, lines 66-67, a controller 130 in communication with drone 110 and/or user computing device 116) that instructs the AV to proceed in the travel direction (see at least col. 5, lines 9-11, Once the navigation path is determined, the response drone may be deployed from the control center and may follow the navigation path towards the zone). 
	Flick does not explicitly disclose in combination with claim as whole
	…reflected from objects… 
 	…that identifies the locations of the objects based on the return signals;
	a path planner system that for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and 
	identifies a travel direction based on the transit scores of the candidate travel directions. 
	However, in the same field of endeavor, Ell teaches
	…reflected from objects (see at least Para. [0010], lines 2-4, an object nearby an aircraft using triangulation of spatially patterned light projected upon and reflected from the nearby object)… 
 	…that identifies the locations of the objects based on the return signals (see at least Para. [0017], lines 10-13, A location of the imaged feature can be used to determine a location and a range distance to the object from which that specific feature is reflected).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught by Flick and combine …reflected from objects… and …that identifies the locations of the objects based on the return signals as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Neither Flick nor Ell teaches 
	a path planner system that for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and 
	identifies a travel direction based on the transit scores of the candidate travel directions. 
	However, in the same field of endeavor, Pasko teaches
	a path planner system that for each of a plurality of candidate travel directions (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations), generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects (see at least Para. [0052], lines 13-21, UAV platform 230 may calculate a score for each of the flight paths based on the factors and the assigned weights. In some implementations, UAV platform 230 may rank the flight paths based on the scores (e.g., in ascending order, descending order, etc.), and may select the most efficient flight path based on the ranked flight paths. For example, assume that UAV platform 230 assigns a weight of 0.3 to the travel time, a weight of 0.9 to the travel distance, a weight of 0.4 to the power needed, a weight of 0.1 to the weather information, a weight of 0.2 to the air traffic information, a weight of 0.5 to the obstacle information) and deviation of the candidate travel direction from a target direction from the AV to the target (see at least Para. [0048], lines 16-19, UAV platform 230 may not alter the altitude of the most efficient flight path, but may change the most efficient flight path to avoid the one or more buildings; and Para. [0052], lines 22-30, Further, assume that UAV platform 230 determines three flight paths (e.g., A, B, and C) between the origination location and the destination location based on the assigned weights, and calculates a score of 0.8 for flight path A, a score of 0.6 for flight path B, and a score of 0.7 for flight path C. UAV platform 230 may rank the flight paths based on the scores (e.g., as A, C, and B), and may select flight path A as the most efficient flight path based on the ranking (e.g., since flight path A has the greatest score)); and 
	identifies a travel direction based on the transit scores of the candidate travel directions (see at least Para. [0076], lines 14-23, UAV platform 230 may assign weights to the travel time, the travel distance, the power required, the weather information, the air traffic information, the obstacle information, the regulatory information, the historical information, etc., and may determine multiple flight paths from Washington, D.C. to Fairfax, Va. based on the assigned weights. UAV platform 230 may calculate a score for each of the flight paths based on the assigned weights, may rank the flight paths based on the scores, and may select the most efficient flight path based on the ranked flight paths). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught by Flick in view of Ell and combine a path planner system that for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and identifies a travel direction based on the transit scores of the candidate travel directions as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 22, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Flick further teaches wherein the sensor array includes multiple transceivers (see at least col. 31, lines 17-20, receiving, via the one or more processors and/or transceivers, autonomous drone sensor data collected by one or more sensors).
	Regarding claim 29. the combination of Flick, Ell and Pasko teaches the control system of claim 19. Flick discloses wherein the AV is an unmanned aerial vehicle ("UAV") (see at least col, 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).
	Regarding clam 30, the combination of Flick Ell and Pasko teaches the control system of claim 19. Flick discloses wherein the AV is an unmanned underwater vehicle ("UUV") (see at least col, 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot).).  
	Regarding claim 31, the combination of Flick, Ell and Pasko teaches the control system of claim 19 wherein the AV is an unmanned ground vehicle ("UGV") ("UAV") (see at least col, 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot).).
	Regarding claim 34, the combination of Flick, Ell and Pasko teaches the method of claim 19. Flick does not explicitly teach wherein an object is moving.
	However, in the same field of endeavor, Ell teaches
	wherein an object is moving (see at least Para. [0031], lines 16-18, Using aircraft inputs, SLAM-DATMO module 54 can determine if the detected objects are stationary or moving).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine wherein an object is moving as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Regarding claim 35 the combination of Flick, Ell and Pasko teaches the control system of claim 34. Flick does not explicitly teach wherein the path planner system identifies an overriding travel direction to override the travel direction to avoid a collision with the moving object.
	However, in the same field of endeavor, Ell teaches
	wherein the path planner system identifies an overriding travel direction to override the travel direction to avoid a collision with the moving object (see at least Para. [0019], Using the calculated location information, pilots taxiing aircraft 12 can be informed of any potential collision hazards within the scene illuminated by light projector 34. Pilots of taxiing aircraft 34 can steer aircraft 34 to avoid wingtip collisions and/or engine collisions based on the
location and range information that is calculated by aircraft collision alerting system 32).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine wherein the path planner system identifies an overriding travel direction to override the travel direction to avoid a collision with the moving object as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	However, in addition and in the alternative, Pasko teaches
	wherein the path planner system identifies an overriding travel direction to override the travel direction to avoid a collision with the moving object (see at least Para. [0063], As further shown in FIG. 4B, process 400 may include providing the flight path instructions to the particular UAV (block 445). For example, UAV platform 230 may provide the flight path instructions to the particular UAV 220. In some implementations, the particular UAV 220 may utilize the flight path instructions to travel via the most efficient flight path. For example, the particular UAV 220 may take off at a time specified by the flight path instructions, may travel a route and at altitudes specified by the flight path instructions, may detect and avoid any obstacles encountered in the most efficient flight path, etc. until the particular UAV 220 arrives at the destination location).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine wherein the path planner system identifies an overriding travel direction to override the travel direction to avoid a collision with the moving object as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 36, Flick discloses a control system for autonomously guiding an autonomous vehicle ("AV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)) to take evasive maneuvers to avoid collision with an object while traveling to a target (see at least col, 30, lines 40-43, a real-time obstacle avoidance technique (that detects obstacles and automatically routes the autonomous drone around the obstacles, such as by maintain a certain distance between the autonomous drone and the obstacles)), the control system comprising: 
	a sensor array mounted on the AV for transmitting signals from a transmitter (see at least col. 21, lines 8-15, one or more processors, that an abnormal condition exists at a predetermined location via the sensor data collected from the one or more autonomous drone-mounted sensors; and/or (vi) generating and transmitting (via wireless communication or data transmission over one or more radio frequency links), via the one or more drone-mounted processors or transceivers) and… 
	...in a sensor field adjacent to the AV (see at least col. 8, lines 4-6, drone 110 may be configured to detect objects, and alter or update a travel path of drone 110 to avoid the detected objects; col. 30, lines 39-43, a real-time obstacle avoidance technique (that detects obstacles and automatically routes the autonomous drone around the obstacles, such as by maintain a certain distance between the autonomous drone and the obstacles)); 
	an object detection system (see at least col. 8, line 2, object detector 126)…;
	… 
	when collision with an object is imminent, identifies an overriding travel direction as an evasive maneuver (see at least col. 30, lines 40-43, real-time obstacle avoidance technique (that detects obstacles and automatically routes the autonomous drone around the obstacles, such as by maintain a certain distance between the autonomous drone and the obstacles)).
	Flick does not teach
	…receiving at receivers return signals reflected from objects…
	…that identifies return signals that correspond to the same object based on the distances the return signals travelled and determines the location of the object based on the distances; 
	a path planner system that: 
	when collision with the object is not imminent,
	for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and
	identifies a travel direction based on the transit scores of the candidate travel directions; and
	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction.
	However, in the same field of endeavor, Ell teaches
	…receiving at receivers return signals reflected from objects (Para. [0010], lines 1-4, Apparatus and associated methods relate to ranging an object nearby an aircraft using triangulation of spatially patterned light projected upon and reflected from the nearby object)… 
	…that identifies return signals that correspond to the same object based on the distances the return signals travelled (Para. [0017], lines 10-13, A location of the imaged feature can be used to determine a location and a range distance to the object from which that specific feature is reflected) and determines the location of the object based the distances (Para. [0022], lines 11-13, Digital processor 42 is further configured to use triangulation, based on the projector location of infrared projector(s) 34, the location(s) of camera(s) 36 and the identified pixel coordinates, to calculate range value data of object(s))...
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught by Flick and combine …receiving at receivers return signals reflected from objects… and…that identifies return signals that correspond to the same object based on the distances the return signals travelled and determines the location of the object based on the distances… as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Neither Flick nor Ell teaches
	a path planner system that: 
	when collision with the object is not imminent,
	for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and
	identifies a travel direction based on the transit scores of the candidate travel directions; and
	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction.
	However, in the same field of endeavor, Pasko teaches
	a path planner system (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations) that:
	when collision with the object is not imminent,
	 for each of a plurality of candidate travel directions (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations), generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects (see at least Para. [0052], lines 13-21, UAV platform 230 may calculate a score for each of the flight paths based on the factors and the assigned weights. In some implementations, UAV platform 230 may rank the flight paths based on the scores (e.g., in ascending order, descending order, etc.), and may select the most efficient flight path based on the ranked flight paths. For example, assume that UAV platform 230 assigns a weight of 0.3 to the travel time, a weight of 0.9 to the travel distance, a weight of 0.4 to the power needed, a weight of 0.1 to the weather information, a weight of 0.2 to the air traffic information, a weight of 0.5 to the obstacle information) and deviation of the candidate travel direction from a target direction from the AV to the target (see at least Para. [0048], lines 16-19, UAV platform 230 may not alter the altitude of the most efficient flight path, but may change the most efficient flight path to avoid the one or more buildings; and Para. [0052], lines 22-30, Further, assume that UAV platform 230 determines three flight paths (e.g., A, B, and C) between the origination location and the destination location based on the assigned weights, and calculates a score of 0.8 for flight path A, a score of 0.6 for flight path B, and a score of 0.7 for flight path C. UAV platform 230 may rank the flight paths based on the scores (e.g., as A, C, and B), and may select flight path A as the most efficient flight path based on the ranking (e.g., since flight path A has the greatest score)); and
	identifies a travel direction based on the transit scores of the candidate travel directions (see at least Para. [0076], lines 14-23, UAV platform 230 may assign weights to the travel time, the travel distance, the power required, the weather information, the air traffic information, the obstacle information, the regulatory information, the historical information, etc., and may determine multiple flight paths from Washington, D.C. to Fairfax, Va. based on the assigned weights. UAV platform 230 may calculate a score for each of the flight paths based on the assigned weights, may rank the flight paths based on the scores, and may select the most efficient flight path based on the ranked flight paths); and 	
	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction (see at least Para. [0069], lines 1-7, As further shown in FIG. 4B, process 400 may include providing the modified flight path instructions to the particular UAV (block 465). For example, UAV platform 230 may provide the modified flight path instructions to the particular UAV 220. In some implementations, the particular UAV 220 may utilize the modified flight path instructions to travel along the modified flight path)
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick in view of  Ell and combine a path planner system that: when collision with the object is not imminent,
for each of a plurality of candidate travel directions, generates a transit score based on distances from a candidate travel path in the candidate travel direction to the objects and deviation of the candidate travel direction from a target direction from the AV to the target; and identifies a travel direction based on the transit scores of the candidate travel directions; and 	a controller system that instructs the AV to proceed in the travel direction or the overriding travel direction as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 37, the combination of Flick, Ell and Pasko teaches the control system of claim 36. Flick discloses wherein the path planner system when collision with the object is imminent, instructs the controller system to orient the AV (see at least col. 5, lines 12-17, the drone may include one or more object detectors to detect obstacles blocking the navigation path. To follow the navigation path and avoid the detected obstacles, the drone may receive the navigation data and adjust the movement of the drone based upon the detected obstacles and the navigation data)
	Flick does not explicitly teaches
	… so that the object sensor array can receive return signals reflected from the object.
	However, in the same field of endeavor, Ell teaches:
	… so that the object sensor array can receive return signals reflected (Para. [0021], lines 1-3, Camera(s) 36 is configured to be mounted at one or more camera locations on the aircraft. Camera(s) 36 is further configured to receive light reflected from the scene) from the object (Para. [0027], lines 17-19, This technique can reduce the pixel response of light reflected from the objects). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine …so that the object sensor array can receive return signals reflected from the object as taught by Ell. One of ordinary skill in the art would have been motivated to make this modification in order to convey a risk score may be increased for an object in a forward zone of guiding an autonomous vehicle.
	Regarding claim 38, the combination of Flick, Ell and Pasko teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned aerial vehicle ("UAV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).
	Regarding claim 39, the combination of Flick, Ell and Pasko teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned underwater vehicle ("UUV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).  
	Regarding claim 40, the combination of Flick, Ell and Pasko teaches the control system of claim 36. Flick discloses wherein the AV is an unmanned ground vehicle ("UGV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Ell and Pasko as applied to claim 19 above, and further in view of Agrell et al. (US-20120207476).
	Regarding claim 20, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Flick nor Woong does not explicitly teach wherein the signals of the sensor array are electromagnetic signals and the sensor system is sensitive to polarization in two orthogonal directions.  
	However, the pertinent art Agrell teaches:
	wherein the signals of the sensor array are electromagnetic signals and the sensor system is sensitive to polarization in two orthogonal directions (see at least Para. [0025], lines 3-16, a transmitter for transmitting data using polarized electromagnetic waves, comprising: a first signal source being controllable to emit a first electromagnetic signal having a first wavelength, the first electromagnetic signal comprising a first polarization component having a first polarization direction and a second polarization component having a second polarization direction orthogonal to the first polarization direction; a second signal source being controllable to emit a second electromagnetic signal having a second wave length, the second electromagnetic signal comprising a first polarization component having the first polarization direction and a second polarization component having the second polarization direction orthogonal to the first polarization direction).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 19 as taught in the combination of Flick, Ell and Pasko and combine wherein the signals of the sensor array are electromagnetic signals and the sensor system is sensitive to polarization in two orthogonal directions as taught by Argell. One of ordinary skill in the art would have been motivated to make this modification in order to achieve an even higher data transmission capacity without significantly increasing the complexity of the data transmission system (Para. [0007], lines 18-20).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Ell and Pasko as applied to claim 19 above, and further in view of Garland (US-20170097645).
	Regarding claim 21, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Neither Flick nor Ell or Pasko explicitly teaches wherein the sensor array includes at least three receivers.
	However, in the same field of endeavor, Garland teaches:
	wherein the sensor array includes at least three receivers (see at least Para. [0067], lines 1-2, A sensor system with three non-collinear receivers).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine wherein the sensor array includes at least three receivers as taught by Garland. One of ordinary skill in the art would have been motivated to make this modification in order to improve the systems response time and accuracy (Para. [0064], lines 7-8).
Claims 23, 25-28, 32 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Ell and Pasko as applied to claim 19 above, and further in view of Levy et al. (US-2016/0140851).
	Regarding claim 23, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Flick further discloses wherein the AV includes a location system to determine the location of the AV within a fixed coordinate system (see at least col. 8, lines 32-42, The navigation data may include, for example, a map of the geographical region, obstacles within the region, and/or location data. In the exemplary embodiment, drone 110 may be identifiable by navigation system 112 during scanning and navigation system 112 may transmit navigation data include the location of drone 110 relative to the geographic region and/or coverage area 10. Navigation system 112 may be, but is not limited to, a Global Positioning System (GPS), a Global Navigation Satellite System (GNSS), and/or another position or navigation system) and…
	Neither Flick nor Ell explicitly teach:
	 …an orientation system to determine the orientation of the AV within the fixed coordinate system.
	However, in the same field of endeavor, Levy teaches:
	…an orientation system to determine the orientation of the AV within the fixed coordinate system (see at least Para. [0141], lines 1-3, At 602, real time flight parameters are transmitted from the drone to the central control server, for example, direction of flight (e.g., in three dimensions)). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 19 as taught in the combination of Flick, Ell and Pasko and combine …an orientation system to determine the orientation of the AV within the fixed coordinate system as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 25, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Neither Flick nor Ell teaches wherein the path planner system identifies the sub-volumes of a transit volume that contain objects, the transit volume being adjacent to the AV, and sets the travel direction to a sub-volume direction of a sub-volume path from the AV to a sub-volume based on distances between the sub-volume path and objects and deviation of the sub-volume direction from the target direction.
	However, in the same field of endeavor, Pasko teaches
	…the path planner system (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations)… 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system as taught in the combination of Flick, Ell and Pasko and combine …the path planner system… as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the UAV platform may calculate flight paths from location A to location B based on the other information, and may select a most efficient flight path from the calculated flight paths (Para. [0011], lines 11-14).
	Neither Flick nor Ell or Pasko explicitly teaches
	…identifies the sub-volumes of a transit volume that contain objects, the transit volume being adjacent to the AV, and sets the travel direction to a sub-volume direction of a sub-volume path from the AV to a sub-volume based on distances between the sub-volume path and objects and deviation of the sub-volume direction from the target direction.
	However, in the same field of endeavor, Levy teaches
	… identifies the sub-volumes of a transit volume that contain objects, the transit volume being adjacent to the AV (see at least Para. [0082], lines 1-7, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes. The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution, and/or depending on the density of different object types within the airspace, and… sets the travel direction to a sub-volume direction of a sub-volume path from the AV to a sub-volume (see at least Para. [0085], At 206, a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume. Optionally, a set of rules maps each object type to a certain flight safety score. The set of rules may be based on physical reality (e.g., can't fly through a mountain) and/or on policy, such as government defined drone flying policy (e.g., drones are not allowed to fly within 100 meters of high rise buildings)) based on distances between the sub-volume path and objects (see at least Para. [0096], lines 8-10, Dynamic flight zone server 105 may update respective flight zone risk scores to reflect changes in parameters, such as dynamic parameters, for example, weather) and deviation of the sub-volume direction from the target direction (see at least Para. [0117], lines 4-8, The pre-approved flight plan may be based on the evaluated flight data, for example, taking into consideration parameters such as the current location of the drone, the target destination, and drone performance capabilities).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 19 as taught in the combination Flick, Ell and Pasko and combine the system identifies the sub-volumes of a transit volume that contain objects, the transit volume being adjacent to the AV, and sets the travel direction to a sub-volume direction of a sub-volume path from the AV to a sub-volume based on distances between the sub-volume path and objects and deviation of the sub-volume direction from the target direction as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 26, the combination of Flick, Ell, Pasko and Levy teaches the control system of claim 25. Neither Flick nor Ell explicitly teaches wherein the path planner system calculates a transit score for that increases as the distance from the sub-volume to a closest object increases and as the angle between the sub-volume direction and the target direction decreases.
	However, in the same field of endeavor, Pasko teaches
	wherein the path planner system (see at least Para. [0082], lines 1-3, Systems and/or methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations) calculates a transit score (see at least Para. [0052], lines 13-15, UAV platform 230 may calculate a score for each of the flight paths based on the factors and the assigned weights)…	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 19 as taught in the combination Flick, Ell and Pasko and combine wherein the path planner system calculates a transit score as taught by Pasko. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Neither Flick nor Ell or Pasko explicitly teaches
	wherein the…system calculates a transit score for a sub-volume that increases as the distance from the sub-volume to a closest object increases and as the angle between the sub-volume direction and the target direction decreases. 
	However, in the same field of endeavor, Levy teaches:
	wherein the…system calculates a transit score for a sub-volume that increases (Para. [0090], lines 1-5, Zones containing static object(s) may be assigned a static score. The static score may represent the risk of flight through the zone, to keep the drone away from the static object. For example, the risk of flight may increase closer to the object) as the distance from the sub-volume to a closest object increases and as the angle between the sub-volume direction and the target direction decreases (Para. [0090], the risk of flight may increase closer to the object. For example, zone 1124 contains residential buildings. The score may represent a low risk of flight at 100 meters and further away from the buildings, increasing (e.g., gradually, exponentially, continuously, and/or step-wise) in closer proximity to the building).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 25 as taught in the combination of Flick, Ell and Pasko and combine wherein the…system calculates a transit score for a sub-volume that increases as the distance from the sub-volume to a closest object increases and as the angle between the sub-volume direction and the target direction decreases as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18). 
	Regarding claim 27, the combination of teaches the control system of claim 26. Neither Flick nor Ell or Pasko teaches wherein the travel direction is set to the sub-volume direction of the sub-volume path of a sub-volume with the highest transit score and the sub-volume path satisfies a clearance criterion.  
	However, in the same field of endeavor, Levy teaches:
	wherein the travel direction is set to the sub-volume direction of the sub-volume path of a sub-volume (see at least Para. [0083], The zones may be selected to include one type of object. The zones may be selected to include a dominant type of object, for example, when power lines exist on a mountain, flight may be generally prevented by the mountain irrespectively of whether or not there are power lines) with the highest transit score and the sub-volume path satisfies a clearance criterion (see at least Para. [0133], lines 3-10, one or more routes are selected from the subset of safe and/or pre-approved flights. The most optimal routes may be selected, for example, based on an optimization of total flight risk and total flight length. For example, shorter flight paths being preferred over long flight paths when risk is similar. For example, longer flight paths being preferred over shorter flight paths when risk of the shorter flight is higher than risk of the longer flight). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 26 as taught in the combination of Flick, Ell, Pasko and Levy and combine wherein the travel direction is set to the sub-volume direction of the sub-volume path of a sub-volume with the highest transit score and the sub-volume path satisfies a clearance criterion as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 28, the combination of Flick, Ell, Pasko and Levy teaches the control system of claim 27. Neither Flick nor Ell or Pasko teaches wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance.
	However, in the same field of endeavor, Levy teaches:
	wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance (see at least Para. [0074], lines 6-9, the default set distance is set to be variable as needed, for instance, depending on the vehicle speed and set to have a great margin to the distance necessary for avoiding contact with an obstacle).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 27 as taught in the combination of Flick, Ell, Pasko and Levy and combine wherein the clearance criterion is satisfied when the minimum distance to an object along the sub-volume path is greater than a clearance distance as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 32, the combination of Flick, Ell, Pasko teaches the control system of claim 19. Flick discloses wherein the AV is a free-moving robotic system ("UAV") (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)) traveling to the target (see at least col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…
	Neither Flick nor Ell or Pasko explicitly teach: 
	…the transit volume is in front of the direction of travel of the free-moving robotic system.
	However, in the same field of endeavor, Levy teaches:
	 …the transit volume is in front of the direction of travel of the free-moving robotic system (see at least Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Flick, Ell, Pasko and combine … the transit volume is in front of the direction of travel of the free-moving robotic system as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
	Regarding claim 41, the combination of Flick, Ell, and Pasko teaches the control system of claim 36. Flick discloses wherein the AV is a free-moving robotic system (see at least col. 7, lines 33-34, Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot); and col.8, lines 32-35, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques) traveling to the target (see at least col. 6, lines 54-55, traveling, by the drone, to the first zone based upon the determined navigation path) and…
	Neither Flick nor Ell or Pasko explicitly teach:
	…the transit volume is in front of the direction of travel of the free-moving robotic system.
	However, in the same field of endeavor, Levy teaches:
	…the transit volume is in front of the direction of travel of the free-moving robotic system (see at least Para. [0082], lines 1-3, the geographical air space is divided into zones. Optionally, the zones are geometric volumes, for example, cubes). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Flick, Ell and Pasko and combine …the transit volume is a rectangular cuboid in front of the direction of travel of the UAV…the transit volume is in front of the direction of travel of the free-moving robotic system as taught by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to convey approving the certain flight path when the flight risk of the drone is within an acceptable risk threshold, blocking the certain flight path when the flight risk of the drone is outside the acceptable risk threshold, and obtaining external control of navigation of the drone to navigate the drone through at least one zone having the acceptable risk threshold (Para. [0005], lines 13-18).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Ell, Pasko and Levy as applied to claim 23 above, and further in view of Liu et al. (US-2016/0070265).
	Regarding claim 24, the combination of Flick, Ell and Pasko teaches the control system of claim 23. Flick discloses wherein the travel direction is initially determined based on an AV coordinate system (see at least col. 8, lines 48-54, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques along with known GPS coordinate information received from home-mounted sensors, and/or other ranging and bearing determination techniques) and…
	Neither Flick nor Ell or Pasko teaches
	…AV coordinate system…converted based on fixed coordinate system.
	However, in the same field of endeavor, Liu teaches  	
	…AV coordinate system…converted the based on fixed coordinate system (see at least Para. [0094], lines 18-20, sensing data provided relative to a local coordinate system may be converted into a global coordinate system, or vice-versa).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 23 as taught in the combination of Flick, Ell, Pasko and combine …AV coordinate system…converted to a location in the fixed coordinate system as taught by Liu. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of environmental mapping even in diverse environments and operating conditions, thereby enhancing the robustness and flexibility of UAV functionalities such as navigation and obstacle avoidance (Para. [0066], lines 22-25).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick, Ell, Pasko as applied to claim 19 above, and further in view of Kokkeby et al. (US-2010/0042269).
	Regarding claim 33, the combination of Flick, Ell and Pasko teaches the control system of claim 19. Neither Flick nor Ell or Pasko explicitly teaches wherein the target is moving.
	However, in the same field of endeavor, Kokkeby teaches:
	wherein the target is moving (see at least Para. [0024], lines 2-4, an unmanned air vehicle (UAV) continuously to observe stationary targets and track moving targets).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 19 as taught in the combination of Flick, Ell and Pasko and combine wherein the target is moving as taught by Kokkeby. One of ordinary skill in the art would have been motivated to make this modification in order to maintain tracking and positive identification of a moving target (Para. [0005], lines 4-5).
Claim 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick in (US-10,956,980) in view of Linnell et al. (US-2015/0336269).
	Regarding claim 42, Flick discloses a control system for autonomously guiding a fixed-base robotic system (see at least col. 7, lines 32-34, Drone 110 may be configured to move autonomously, semi-autonomously, and/or manually. Drone 110 may be any kind of land, nautical, or aeronautical drone (or smart robot)), the control system comprising: 
	a sensor array transmitting signals from a transmitter (see at least col. 21, lines 8-15, one or more processors, that an abnormal condition exists at a predetermined location via the sensor data collected from the one or more autonomous drone-mounted sensors; and/or (vi) generating and transmitting (via wireless communication or data transmission over one or more radio frequency links), via the one or more drone-mounted processors or transceivers) and…
	an object detection system (see at least col. 8, line 2, object detector 126) that identifies, the location of the objects (see at least col. 10, lines 44-51, As drone 110 travels, drone 110 may be configured to receive additional navigation data from navigation system 112 to automatically adjust its movement and/or the navigation path. In certain embodiments, object detectors 126 may be configured to identify nearby objects and drone 110 may update the navigation path to avoid objects that may potentially block the navigation path) based on return signals that correspond to the same object (see at least col. 8, lines 48-54, Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques along with known GPS coordinate information received from home-mounted sensors, and/or other ranging and bearing determination techniques***Examiner interprets the return signals where within coverage area (i.e., the workspace area) based upon each determined position from the position sensors, such as by using triangulation techniques).
	Flick does not explicitly teach
	…receiving at receivers return signals reflected from objects in a sensor field in a workspace of the fixed-base robotic system; 
	… 
	a path planner system that identifies a travel direction for an end effector of the fixed-base robotic system to avoid the objects based on distances from a travel path in the travel direction to the objects and deviation of the travel direction from a target direction from end effector to the target.
	However, in the same field of endeavor, Linnell teaches
	…receiving at receivers return signals reflected from objects in a sensor field (Para. [0058], lines 13-16, a LIDAR detector may be configured to detect unexpected objects and movement within a 15 foot area of the device actor during operation) in a workspace of the fixed-base robotic system (Para. [0030], lines 1-2, systems and methods may help to provide for parallel operation of robotic devices within a workcell); and Para. [0060], lines 1-5, system devices 40 may addition ally include one or more sensors 46 and 48, Such as laser based, infrared, or computer vision-based sensors. Master control 10 may stream data in from one or more different types of sensors located within the physical workcell); 
	…; and 
	a path planner system that identifies a travel direction for an end effector of the fixed-base robotic system to avoid the objects (see at least Para. [0086], lines 7-12, the output product geometry 606 may be generated based on user input within an input window specifying aspects of the output geometry including dimensions, density, curvature, materials, and so on. The path tools 608 may then determine target planes for robot motion paths based on the output product geometry 606) based on distances from a travel path in the travel direction to the objects and deviation of the travel direction from a target direction from end effector to the target (see at least Para. [0036], lines 9-14, positions between target positions within the time based sequences of operations may be determined in order to avoid collisions, independently or in conjunction with timing modification. For instance, a first robot may be commanded to move around an area occupied by another robot to reach a particular target position; and Para. [0088], a toolbar may include transform tools 610 relating to transformations between different axis frames or offsets, as shown by FIG. 6B and FIG. 6C. For instance, the transform tools 610 may provide transformations between coordinate frames at the base or joints of a particular robot and a stage containing the output product. In other examples, the transform tools 610 may additionally allow for transformations between multiple robots operating within different frames of reference as well. As shown in FIG. 6C, transformations may be applied before and/or after determining sequences of motion for individual robot actors).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 42 as taught by Flick in view of Linnell combine …receiving at receivers return signals reflected from objects in a sensor field in a workspace of the fixed-base robotic system; and a path planner system that identifies a travel direction for an end effector of the fixed-base robotic system to avoid the objects based on distances from a travel path in the travel direction to the objects and deviation of the travel direction from a target direction from end effector to the target as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).	
	Regarding claim 43, Flick in view of Linnell teaches the control system of claim 42. Flick does not explicitly teach wherein the target is a location of a part to be picked up. 
	However, in the same field of endeavor, Linnell teaches:
	wherein the target is a location of a part to be picked up (see at least Para. [0064], lines 2-7, the gripper 206 may be placed at end effector 204 of the robotic aim 202. The gripper 206 may be used for various functions during a building process. Such as picking up objects or parts, moving objects or parts, holding objects or parts, and/or placing objects or parts).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 42 as taught by Flick in view of Linnell combine wherein the target is a location of a part to be picked up as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
	Regarding claim 44, Flick in view of Linnell teaches the control system of claim 42. Flick does not explicitly teach wherein the target is a location of a part to be placed.  
	However, in the same field of endeavor, Linnell teaches:
	wherein the target is a location of a part to be placed (Para. [0064], lines 2-7, the gripper 206 may be placed at end effector 204 of the robotic aim 202. The gripper 206 may be used for various functions during a building process. Such as picking up objects or parts, moving objects or parts, holding objects or parts, and/or placing objects or parts).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 42 as taught by Flick in view of Linnell and combine wherein the target is a location of a part to be placed as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
	Regarding claim 45, Flick in view of Linnell teaches the control system of claim 42. Flick does not explicitly teach further wherein the control system comprising a component that controls a robot manipulator of the fixed-based robotic system so that the end effector moves in the travel direction.
	However, in the same field of endeavor, Lindell teaches:
	a component that controls a robot manipulator of the fixed-based robotic system so that the end effector moves in the travel direction (Para. [0063], lines 1-8, FIG. 2A illustrates a robotic device actor, according to an example embodiment. In particular, robotic device actor 200 may include a robotic arm 202 with an end effector 204 capable of being equipped with one or more different tools. The robotic arm 202 may be capable of motion along six degrees of freedom, depicted in FIG. 2A as A1-A6. In certain examples, robotic device actor 200 may be further capable of motion along one or more axes A0).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the control system according to claim 42 as taught by Flick in view of Linnell and combine a component that controls a robot manipulator of the fixed-based robotic system so that the end effector moves in the travel direction as taught by Linnell. One of ordinary skill in the art would have been motivated to make this modification in order to accurately define a pick-up point or to adjust the pressure applied to a particular material to avoid damaging the material (Para. [0060], lines 11-14).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664